Name: Commission Regulation (EC) No 1313/2002 of 19 July 2002 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2003 ad hoc module on lifelong learning
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  information technology and data processing
 Date Published: nan

 Avis juridique important|32002R1313Commission Regulation (EC) No 1313/2002 of 19 July 2002 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2003 ad hoc module on lifelong learning Official Journal L 192 , 20/07/2002 P. 0016 - 0021Commission Regulation (EC) No 1313/2002of 19 July 2002implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2003 ad hoc module on lifelong learningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community(1), and in particular Article 4(2) thereof,Whereas:(1) Commission Regulation (EC) No 1626/2000(2) implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community has drawn up a programme of ad hoc modules to the labour force survey covering years 2001 to 2004, which includes an ad hoc module on lifelong learning.(2) In accordance with Article 4(2) of Regulation (EC) No 577/98 the detailed list of information to be collected in an ad hoc module shall be drawn at least 12 months before the beginning of the reference period for that module.(3) Commission Communication COM(2001) 678 on "Making a European Area of Lifelong Learning a Reality" underlines in paragraph 4(3) that comparable information and statistical measures are essential to the development and implementation of coherent and comprehensive lifelong learning strategies and that statistics and indicators already form an essential part of existing initiatives in the field of lifelong learning with a view to monitoring progress both in achieving identified targets and in implementing policy objectives.(4) In accordance with Employment Guideline C for 2002, Member States should set national targets for an increase in investment in human resources as well as in participation in further education and training (whether formal or informal) and monitor regularly progress towards such targets.(5) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(3),HAS ADOPTED THIS REGULATION:Article 1The detailed list of information to be collected in 2003 by the ad hoc module on lifelong learning is laid down in the Annex to the present Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 77, 14.3.1998, p. 3.(2) OJ L 187, 26.7.2000, p. 5.(3) OJ L 181, 28.6.1989, p. 47.ANNEXLabour Force Survey Specification of the 2003 ad hoc module on lifelong learning1. Member States and regions concerned: all2. The reference period is 2003. All variables will be provided either:- for at least 15 % of the sample that is necessary to fulfil the conditions in Article 3 of Regulation (EC) No 577/98. The weeks of reference for this subsample are equally distributed throughout the year, or- for 100 % of the sample of the 2nd quarter 2003.3. The variables will be coded as follows:>TABLE>